isn-m
                                 ELECTRONIC RECORD




COA#       07-13-00158-CR                         OFFENSE:        22.02


           Justin Davis Johnson v. The State
STYLE:     ofTexas                                COUNTY:         Hood

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    355th District Court


DATE: 11/19/2014                   Publish: YES   TC CASE #:      CR12127




                         IN THE COURT OF CRIMINAL APPEALS


          Justin Davis Johnson v. The State of
STYLE:    Texas                                        CCA#:          |5t2*#IT
         aPPellamt\                   Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         TjZPt/50T>                                   JUDGE:

DATE:       OSloy/jJ/r                                SIGNED:                            PC:

JUDGE:         fJA U*AA&^-                             PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD